                           Case 20-11768-CSS              Doc 564-1         Filed 11/16/20     Page 1 of 3




                                       IN THE UNITED STATES BANKRUPTCY COURT
                                            FOR THE DISTRICT OF DELAWARE

             --------------------------------------------------------   x
                                                                        :
             In re:                                                     :       Chapter 11
                                                                        :
             Lucky Brand Dungarees, LLC, et al.,1                       :       Case No. 20-11768 (CSS)
                                                                        :
                                        Debtors.                                (Jointly Administered)
                                                                        :
                                                                        :    Hearing Date:
                                                                        :    To Be Determined
                                                                        :    Objection Deadline:
                                                                        :    December 7, 2020 at 4:00 p.m. (ET)
             --------------------------------------------------------   x

                                       NOTICE OF FIRST INTERIM FEE APPLICATION

         TO:          (I) THE U.S. TRUSTEE, (II) PACHULSKI STANG ZIEHL & JONES LLP, COUNSEL
                      TO (I) THE DEBTORS; (II) COUNSEL TO CERTAIN OF THE SECOND LIEN
                      LENDERS, CERTAIN OF THE DIP LENDERS AND THE DIP LENDER
                      REPRESENTATIVE; (III) COUNSEL TO WELLS FARGO BANK, NATIONAL
                      ASSOCIATION, AS ADMINISTRATIVE AGENT UNDER THE FIRST LIEN CREDIT
                      AGREEMENT; (IV) COUNSEL TO WELLS FARGO BANK, NATIONAL
                      ASSOCIATION, AS TERM AGENT UNDER THE FIRST LIEN CREDIT
                      AGREEMENT; (V) COUNSEL TO HILCO MERCHANT RESOURCES LLC;
                      (VI) COUNSEL TO CLOVER HOLDINGS II, LLC; (VII) COUNSEL TO
                      WILMINGTON TRUST, N.A., AS SECOND LIEN TERM LOAN A AGENT;
                      (VIII) COUNSEL TO THE COMMITTEE; (IX) THE U.S. TRUSTEE; AND (X) THE
                      FEE EXAMINER, AND (XI) ANY PARTY THAT HAS REQUESTED NOTICE
                      PURSUANT TO BANKRUPTCY RULE 2002. THE DEBTORS BELIEVE THAT NO
                      FURTHER NOTICE IS REQUIRED.

                 PLEASE TAKE NOTICE that the above captioned debtors and debtors in possession
         (collectively, the “Debtors”) have filed the attached First Interim Fee Application of KPMG LLP
         to Provide Tax Compliance and Consulting Services to the Debtors for Services Rendered and
         Reimbursement of Expenses Incurred for the Period July 29, 2020 Through September 30, 2020
         (the “Application”).




         1
                  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
         number, are: Lucky Brand Dungarees, LLC (3823), LBD Parent Holdings, LLC (4563), Lucky Brand Dungarees
         Stores, LLC (7295), Lucky PR, LLC (9578), and LBD Intermediate Holdings, LLC (7702). The Debtors’ address is
         540 S Santa Fe Avenue, Los Angeles, California 90013.
27347193.1
                     Case 20-11768-CSS         Doc 564-1     Filed 11/16/20       Page 2 of 3




                 PLEASE TAKE FURTHER NOTICE that any objections to the Application must be
         filed on or before December 7, 2020 at 4:00 p.m. (ET) (the “Objection Deadline”) with the
         United States Bankruptcy Court for the District of Delaware, 824 North Market Street, 3rd Floor,
         Wilmington, Delaware 19801. At the same time, you must serve a copy of the objection upon the
         undersigned proposed counsel to the Debtors so as to be received on or before the Objection
         Deadline.

              PLEASE TAKE FURTHER NOTICE THAT A HEARING TO CONSIDER THE
         APPLICATION WILL BE HELD ON A DATE, AND AT A TIME, TO BE DETERMINED
         BEFORE THE HONORABLE CHRISTOPHER S. SONTCHI AT THE UNITED STATES
         BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE, 824 NORTH MARKET
         STREET, 5TH FLOOR, COURTROOM NO. 6, WILMINGTON, DELAWARE 19801.

             PLEASE TAKE FURTHER NOTICE THAT, IF YOU FAIL TO RESPOND IN
         ACCORDANCE WITH THIS NOTICE, THE COURT MAY GRANT THE RELIEF
         REQUESTED IN THE APPLICATION WITHOUT FURTHER NOTICE OR A
         HEARING.

                                   [Remainder of page intentionally left blank]




27347193.1

                                                        2
                    Case 20-11768-CSS   Doc 564-1     Filed 11/16/20   Page 3 of 3




         Dated: November 16, 2020       YOUNG CONAWAY STARGATT & TAYLOR, LLP
                Wilmington, Delaware
                                        /s/ Joseph M. Mulvihill
                                        Michael R. Nestor (No. 3526)
                                        Kara Hammond Coyle (No. 4410)
                                        Joseph M. Mulvihill (No. 6061)
                                        Rodney Square
                                        1000 North King Street
                                        Wilmington, Delaware 19801
                                        Telephone: (302) 571-6600
                                        Facsimile: (302) 571-1253
                                        Email:      mnestor@ycst.com
                                                    kcoyle@ycst.com
                                                    jmulvihill@ycst.com

                                        - and -

                                        LATHAM & WATKINS LLP
                                        George A. Davis (admitted pro hac vice)
                                        Jonathan J. Weichselbaum (admitted pro hac vice)
                                        Brian S. Rosen (admitted pro hac vice)
                                        885 Third Avenue
                                        New York, New York 10022
                                        Telephone: (212) 906-1200
                                        Facsimile: (212) 751-4864
                                        Email:      george.davis@lw.com
                                                    jon.weichselbaum@lw.com
                                                    brian.rosen@lw.com
                                        -and-

                                        Ted A. Dillman (admitted pro hac vice)
                                        Christina M. Craige (admitted pro hac vice)
                                        355 South Grand Avenue, Suite 100
                                        Los Angeles, California 90071
                                        Telephone: (213) 485-1234
                                        Facsimile: (213) 891-8763
                                        Email:     ted.dillman@lw.com
                                                   chris.craige@lw.com

                                        Counsel for Debtors and Debtors in Possession




27347193.1

                                                  3
